     Case 2:14-cv-00601-MHT-JTA Document 3045 Filed 10/29/20 Page 1 of 4


     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,                )
                                      )
        Plaintiffs,                   )
                                      )      CIVIL ACTION NO.
        v.                            )        2:14cv601-MHT
                                      )             (WO)
JEFFERSON S. DUNN, in his             )
official capacity as                  )
Commissioner of                       )
the Alabama Department of             )
Corrections, et al.,                  )
                                      )
        Defendants.                   )

                                   ORDER

      Pursuant to the parties’ joint statement of remedial

stipulations for which they agree to termination (doc.

no. 3042), it is ORDERED that the following provisions

in    the    Staffing      Remedial       Order     (doc.    no.     1657),

Segregation       Remedial      Order      (doc.     no.    1720),    Bibb

Segregation Order (doc. nos. 1751 and 1751-1), Mental

Health Coding Order (doc. no. 1792-1), Mental Health

Referral Order (doc. no. 1821-1), Stopgap Remedial Order

(doc. nos. 1861 and 1861-1), Treatment Planning Remedy

(doc.    no.    1865-1),     Psychotherapy         and   Confidentiality

Order (doc. no. 1899-1), Mental Health Staffing Order
   Case 2:14-cv-00601-MHT-JTA Document 3045 Filed 10/29/20 Page 2 of 4


(doc. no. 2301-1), Hospital Level of Care Order (doc. no.

2724-1), and Disciplinary Process Order (doc. no. 2725-1)

are terminated:

Remedial Order                     Requirement
Staffing Remedial Order            (1)(a)
(doc. no. 1657)                    (1)(b)
                                   (1)(c)
                                   (2)(a)
                                   (2)(b)
                                   (2)(c)
                                   (2)(e)
                                   (2)(f)

Segregation Remedial               (2) with the exception of
Order                              the sentence: “The training
(doc. no. 1720)                    module will be in place
                                   throughout   the   term   of
                                   either   two    years   from
                                   February 27, 2018, or until
                                   the termination of any order
                                   that this court might enter
                                   on a segregation remedy, if
                                   it so chooses, whichever is
                                   longer.”

                                   The paragraph on            page 3
                                   beginning “It is            further
                                   ORDERED that….”

Bibb Segregation Order             (2)
(doc. no. 1751)

Bibb Segregation Order             II.(1)(a)
(doc. no. 1751-1)                  II.(1)(b)
                                   IV.
Mental Health Coding               1.1
Order                              1.2.6
(doc. no.1792-1)                   2.2.1

                                   2
  Case 2:14-cv-00601-MHT-JTA Document 3045 Filed 10/29/20 Page 3 of 4




Mental Health Referral            4.2
Order
(doc. no. 1821-1)

Stopgap Remedial Order            All requirements
(doc. no. 1861)

Stopgap Remedial Order            All requirements
(doc. no. 1861-1)

Treatment Planning Remedy         1.4.2.1
(doc. no. 1865-1)                 1.4.2.3
                                  1.4.2.4
                                  1.4.2.5
Psychotherapy and                 1.3.2
Confidentiality Order             1.3.3
(doc. no. 1899-1)                 1.6.1
                                  3.3.4.1
                                  3.3.4.2
                                  3.3.4.3
                                  4.1.2.1
                                  4.1.2.9.1
                                  4.1.2.9.2
                                  4.1.2.9.3
                                  4.2.1.3
                                  4.2.2.1
                                  4.2.2.2
                                  4.2.2.6
                                  4.2.2.10.1
                                  4.2.2.10.2
                                  4.2.2.10.3
                                  4.3.1.2.3.1
                                  4.3.1.2.4
                                  4.3.1.3
                                  4.3.2.1
                                  4.3.2.7.1
                                  4.3.2.7.2
                                  4.3.2.7.3
                                  4.4.1.2
                                  4.4.2.1

                                  3
   Case 2:14-cv-00601-MHT-JTA Document 3045 Filed 10/29/20 Page 4 of 4


                                     4.4.2.8.1
                                     4.4.2.8.2
                                     4.4.2.8.3

Mental Health Staffing               4.1.1.1
Order                                4.1.1.3
(doc. no. 2301-1)

Hospital Level of Care               6.1
Order
(doc. no. 2724-1)

Disciplinary Process                 4
Order
(doc. no. 2725-1)




    The court notes that it is confused by the parties’

proposed termination of Section 1.3 of the Mental Health

Referral    Order    (doc.     no.       1821-1),   particularly         the

position of the plaintiffs described in the footnote.

Since the court is unclear as to the implications of this

footnote, it will not terminate the provision at this

time and will discuss the issue further with the parties

later.

    DONE, this the 29th day of October, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE



                                     4
